Citation Nr: 1021821	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for radiation damage to 
the small intestines, also claimed as radiation damage to the 
small bowel.

3.  Entitlement to service connection for radiation damage to 
the pelvic bones.

4.  Entitlement to service connection for Raynaud's syndrome.  

5.  Entitlement to an increased rating for ulcers, currently 
evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for chronic lymphedema 
of the right thigh, currently evaluated as 10 percent 
disabling.  

7.  Entitlement to an effective date earlier than November 
13, 2006, for the award of a 30 percent disability rating for 
chronic pancreatic insufficiency with post-surgical 
peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, 
and GERD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

According to the appellant's DD Form 214, he served on active 
duty for over 10 years, ending with his retirement in July 
1976. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from September 2005, September 2006, October 2007, and 
October 2008 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In the September 2005 rating decision, the RO denied service 
connection for colon cancer.  In October 2005, the appellant 
disagreed with the RO's determination and a Statement of the 
Case addressing the issue was provided to him in August 2006.  
He perfected an appeal in October 2006.  

In the September 2006 rating decision, the RO, inter alia, 
denied service connection for radiation damage to the small 
intestines, a rating in excess of 10 percent for ulcers, and 
a rating in excess of 10 percent for chronic lymphedema of 
the right thigh.  In November 2006, the appellant disagreed 
with the RO's determination and a Statement of the Case 
addressing these issues was provided to him in February 2007.  
He perfected an appeal in March 2007.  

In the October 2007 rating decision, the RO denied service 
connection for Raynaud's syndrome, radiation damage to the 
groin and pelvic bones, and a rating in excess of 10 percent 
for chronic pancreatic insufficiency with B12 deficiency, 
diarrhea, steatorrhea, and GERD.  In January 2008, the 
appellant disagreed with the RO's determination.  In an 
August 2008 rating decision, the RO granted service 
connection for radiation damage to the groin, 
recharacterizing the appellant's service-connected pancreatic 
insufficiency disability as chronic pancreatic insufficiency 
with post-surgical peritoneal adhesions, B12 deficiency, 
diarrhea, steatorrhea, and GERD, and increasing the rating 
for that disability to 30 percent effective November 13, 
2006, the date of receipt of the appellant's claim.  The RO 
issued a Statement of the Case addressing the issue of 
entitlement to a rating in excess of 30 percent for the 
pancreatic insufficiency disability in August 2008.  In an 
October 2008 statement, the appellant responded that he was 
satisfied with the 30 percent rating, but disagreed with the 
effective date assigned.  The record currently before the 
Board on appeal contains no information that the RO has 
issued a Statement of the Case addressing this issue.  Absent 
any such indication in the record, this matter has been 
addressed below in the remand portion of this decision.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that based on the contentions set forth 
by the appellant in an October 2005 letter, it appears he may 
be seeking compensation benefits under 38 U.S.C.A. § 1151 for 
colon cancer.  This matter has not yet been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
it and it is referred to the RO for appropriate action.  

As set forth in more detail below, a remand is necessary with 
respect to the following issues:  entitlement to service 
connection for radiation damage to the small intestines and 
Raynaud's syndrome; entitlement to a rating in excess of 10 
percent for ulcers; entitlement to a rating in excess of 10 
percent for chronic lymphedema of the right thigh; and 
entitlement to an effective date earlier than November 13, 
2006, for the award of a 30 percent disability rating for 
chronic pancreatic insufficiency with post-surgical 
peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, 
and GERD.  These issues are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The most probative evidence indicates that the 
appellant's colon cancer is not causally related to his 
active service or any incident therein, including radiation 
therapy for testicular cancer, nor is it related to any 
service-connected disability.  

2.  The most probative evidence indicates that the appellant 
does not currently exhibit any damage to the pelvic bones or 
other bony abnormality of the pelvis, including as a result 
of in-service radiation therapy for testicular cancer.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in active service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).

2.  Radiation damage to the pelvic bones was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In July 2005, 
December 2005, March 2006, April 2007, and August 2007 
letters, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The March 2006 
letter including the additional notification requirements 
imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although most of these letters were issued 
prior to the initial decisions on the claims, after the 
issuance of these letters the RO has reconsidered the 
appellant's claims, including in March 2007 and August 2008 
Statements of the Case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (holding that the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant's service treatment records are on file, as are all 
relevant post-service clinical records specifically 
identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  The appellant 
has also been afforded VA medical examinations in connection 
with the claims adjudicated in this decision.  38 C.F.R. § 
3.159(c) (4) (2009).  The Board finds that the examinations 
and opinions are adequate.  As discussed in more detail 
below, they were provided by qualified medical professionals, 
were predicated on a full reading of all available records, 
and the medical professions provided detailed rationales for 
their respective conclusions.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issues now being 
decided.

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases, such as 
malignant tumors and an organic disease of the nervous 
system, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2009).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  

Here, the Board notes that VA has amended section 3.310, 
effective from October 10, 2006.  See Claims Based on 
Aggravation of a Nonservice-Connected Disability, 71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  
The Board has considered both versions of the regulation in 
adjudicating this appeal, but given the facts in this case, 
neither regulation results in a favorable decision.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, VA shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Colon cancer

The appellant seeks service connection for colon cancer.  He 
has offered numerous theories of entitlement, including that 
he developed colon cancer as a result of radiation treatment 
he received during service for testicular cancer.  He also 
speculates that his 20+ year use of ibuprofen for various 
service-connected disabilities weakened the lining of his 
intestines, causing ulcers and increasing his risk for other 
medical problems, including cancer.  See e.g. June 2005 claim 
of service connection for colon cancer.  

The appellant's service treatment records document that in 
May and June 1975, he underwent a right orchiectomy and 
retroperitoneal lymphadenectomy for stage B teratocarcinoma.  
From July to September 1975, he received cobalt 60 external 
periaortic and right groin external irradiation, followed by 
chemotherapy.  

In July 1976, following his medical discharge from active 
service, the appellant submitted an original application for 
VA compensation benefits, seeking service connection for 
carcinoma of the testis.  In a September 1976 rating 
decision, the RO granted service connection for carcinoma of 
the right testicle.  

Since that time, the appellant has filed numerous additional 
claims seeking service connection for disabilities associated 
with his service-connected carcinoma of the right testicle 
and/or treatment therefor.  The record before the Board 
indicates that service connection is currently in effect for 
multiple disabilities as follows:  major depression with 
dysthymia (30 percent); absent right testicle with 
nonfunctioning left testicle, secondary to carcinoma (30 
percent); chronic pancreatic insufficiency with post-surgical 
peritoneal adhesions, B12 deficiency (secondary to radiation 
therapy), diarrhea, steatorrhea, and GERD (30 percent); loss 
of erectile power without penile deformity and with low 
testosterone (20 percent); diabetes mellitus associated with 
chronic pancreatic insufficiency (20 percent); chronic 
lymphedema of the right thigh, secondary to radiation therapy 
(10 percent); hypertension (10 percent); herpes simplex of 
the genital region, vitiligo and acne (10 percent); ulcers, 
secondary to medications taken for service-connected 
conditions associated with chronic lymphedema, right thigh, 
secondary to radiation therapy (10 percent); small ventral 
hernia with abdominal pain resulting from wire sutures (10 
percent); and paresis of the right femoral cutaneous nerve 
(zero percent disabling).  

In connection with the appellant's current claim of service 
connection for colon cancer, the RO received VA clinical 
records showing that the appellant underwent a routine 
screening colonoscopy in May 2005.  A sessile polyp was found 
in the ascending colon and a biopsy showed moderately 
differentiated adenocarcinoma.  In July 2005, the appellant 
underwent a right hemicolectomy at a private hospital.  In 
September 2005, he underwent partial colectomy with an 
ileocolonic anastomosis at the same facility.  

In support of his claim, the appellant submitted a January 
2006 Attending Physician Statement from his private 
gastroenterologist, John H. Bowers, M.D.  Dr. Bowers noted 
that the appellant had been diagnosed as having multifocal 
colonic cancer in July 2005.  He also noted that the 
appellant had reported a history of testicular cancer in 
1975, for which he received radiation therapy to the 
intraabdominal lymph nodes.  Dr. Bowers noted that the 
appellant believed that because he had developed cancer in 
his right colon in the same general area as he had received 
radiation treatment 30 years prior, the colon cancer was 
related to the radiation therapy.  Dr. Bowers noted that

Unfortunately, colon cancer occurs spontaneously in 
people who have not had radiation treatment or 
prior radiation exposure.  In fact, I am not aware 
of any clear-cut relationship between radiation 
exposure and the subsequent development of colonic 
cancer.  There is, however, a relationship between 
radiation exposure and cancers of the thyroid and 
hematopoietic system.  Nevertheless, it seems 
possible that [the appellant's] history of 
radiation injury to the bowel may have played some 
role in subsequent initiation of carcinogenesis in 
his colon.  I am just not aware of any medical 
literature that would strongly support that point 
of view.  I do feel, however, that the inflammatory 
changes in his bowel are quite possibly related to 
his radiation exposure.

The RO subsequently obtained additional clinical records from 
Dr. Bowers, including post-surgical reports.  These records 
show that the appellant was referred for genetic testing 
because of his strong family history for cancer and his own 
multiple cancers.  Genetic testing revealed Lynch syndrome, 
which was noted to carry an increased risk of various 
cancers, including an 80 percent lifetime risk of colon 
cancer.  

The appellant was afforded a VA medical examination in 
February 2006.  The examiner, a VA physician, reviewed the 
appellant's medical records, noting his 2005 diagnosis of 
colon cancer.  The examiner also noted the appellant's 
history of testicular cancer, treated in 1975 with 4500 rads 
of cobalt 60 over the abdomen and groin over a period of 
several weeks.  It was also noted that the appellant had a 
history of excessive Motrin use, with a small bowel 
obstruction, endoscopy and dilation for stricture in 1998.  
He also had a gangrenous gallbladder with emergent 
cholecystectomy in 2000, as well as ventral hernia repair in 
1993 and 2001.  The appellant reported that he continued to 
have 12 loose bowel movements daily without incontinence.  
The examiner noted that he had been asked to provide an 
opinion as to whether it is as likely as not that the 
appellant's colon cancer is related to radiation therapy in 
service, ulcers, or a weakening of the colon.  After 
examining the appellant and reviewing the record, the 
examiner concluded that 

It is my opinion that the colon cancer is not 
secondary to any ulcers or ulcer treatment.  It is 
possible that [the appellant] had stricture in the 
small bowel and obstruction of the small bowel 
secondary to post radiation changes in the ileum as 
evidenced by surgical findings of the thickened and 
scarred down terminal ileum consistent on pathology 
as well as on surgical inspection with post 
radiation changes to the small bowel.  There were 
no such changes noted or observed in the large 
intestines or colon.  I cannot confirm that there 
was radiation damage to the colon.  It is likely 
that [the appellant] suffered radiation dose to the 
colon in his therapy, but this cannot not be 
quantified accurately at this late date.  

I do not believe that the colon cancer was caused 
by weakening of the colon.  The colon cancer may be 
innate and idiopathic as it is in many people.  It 
is possible that high dose radiation to the tissues 
in the area of the abdomen could cause damage 
leading to the development of DNA damage and 
mutations and ultimately abnormal cell types and 
cancerous lesions.  It is impossible to determine 
in this case whether the etiology of the colon 
cancer is due to that of natural causes found in 
human beings of [the appellant's] age as it is seen 
in many colon cancer cases or whether it is in part 
due to the radiation treatment he had.  I cannot 
make this determination without resorting to 
speculation.  

The RO thereafter solicited a medical opinion from a VA 
oncologist.  The RO explained the bases for the appellant's 
contentions, including his belief that his colon cancer was 
related to his in-service radiation therapy.  In reviewing 
the appellant's voluminous medical records, the oncologist 
noted that the appellant had a history of treatment for 
testicular cancer in 1975, including 4500 rads with cobalt 60 
irradiation.  He also noted that the appellant had thereafter 
undergone a year of chemotherapy and had complained of 
intermittent GI complaints since that time.  In that regard, 
the VA oncologist noted that the appellant had been diagnosed 
as having pancreatic insufficiency.  He had also undergone 
dilation of a gastric outlet obstruction due to postbulbar 
stricture and history of duodenal ulcers, in part due to 
heavy NSAID use.  He was also status post cholecystemony in 
2000 and two ventral hernia repairs in 1993 and 2001.  
Finally, the VA oncologist noted that the appellant had been 
diagnosed as having colon cancer in 2005.  He reviewed 
surgical reports of treatment for colon cancer and noted that 
they contained characteristic-although not specific-
findings of delayed radiation injury in the enteric wall, 
graded as mild to moderate.  The colonic wall itself did not 
have evidence of radiation injury or ulceration outside of 
the tumor sites.  The VA oncologist also reviewed the results 
of genetic testing which showed that the appellant had a 
genetic predisposition for colorectal cancer due to a MSH6 
mutation.  After reviewing the record, the VA oncologist 
indicated that he did not believe that the appellant's 
stomach ulcers moved to his colon, as the appellant had 
theorized.  The VA oncologist explained that this conclusion 
was based on the pathology report and the current 
understanding of the pathophysiology of gastrointestinal 
ulcer formation.  He indicated that the appellant's stomach 
ulcers were most likely due to heavy NSAID use and his 
gastric outlet obstruction may have played a contributory 
role.  The ulceration seen at the sites of the transverse 
colon, however, were almost certainly entirely due to the 
adenocarcinoma itself; malignant transformation led to 
ulceration rather than the converse.  

The VA oncologist noted that the issue of whether radiation 
was a proximate cause of the appellant's colon cancer was 
more difficult to ascertain.  Based on the appellant's 
diagnostic studies, there was no evidence of delayed 
radiation enteritis past the small bowel.  As his tumors were 
discovered distally in the large bowel, a direct connection 
between radiation and tumorigenesis was harder to establish.  
The VA oncologist explained that colon cancer was not 
uncommon and was often idiopathic in origin.  Nonetheless, 
there had been two studies which had shown a very slight 
increase in second cancers in patients treated with radiation 
for testicular cancer.  The VA oncologist noted that the 
increased rate may be due to a predisposition to second 
cancers, genetic or otherwise, in the affected population 
that is unconnected to previous treatment modalities.  In 
that regard, he noted that the appellant had been found to 
carry a genetic mutation in his colon cancer sample, which 
carried an overall cumulative risk for colorectal carcinoma 
of 69 percent.  He indicated that this would be much more 
likely as the proximate cause of his colorectal 
adenocarcinoma.  

Based on his review of the record and the available medical 
literature, the VA oncologist concluded that the appellant's 
"contention that his stomach ulcers moved into his colon is 
not a sufficient rationale for his colon adenocarcinoma, and 
was not caused by or a result of radiation exposure from his 
previous testicular cancer therapy."  The VA oncologist 
stated that given the studies he had reviewed, he could not 
unequivocally state that the appellant's colon adenocarcinoma 
was not caused by in-service radiation exposure.  He 
indicated, however, that it was less likely than not that the 
appellant's colon cancer was caused by or the result of his 
in-service radiation treatment.  He indicated that it was 
more likely that the appellant's colon cancer was due to his 
hereditary condition.  He indicated that although it was 
possible that the radiation contributed to the development of 
cellular DNA damage which was inadequately repaired due to an 
underlying genetic defect, ultimately leading to his colon 
adenocarcinoma, he could not make the determination without 
resorting to mere speculation.  

After carefully considering the opinion of the VA oncologist, 
as well as the other evidence of record, the Board concludes 
that the preponderance of the evidence is against the claim 
of service connection for colon cancer.  

As discussed above, there is no showing that the appellant 
had colon cancer during service or for many years thereafter.  
Indeed, the appellant does not contend otherwise.  Rather, 
the record shows that the appellant was diagnosed as having 
colon cancer in 2005, nearly three decades after service 
separation.

Although the record shows that the appellant's colon cancer 
was not present in service or for many years thereafter, as 
set forth above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
other words, if there is a causal connection between the 
appellant's post-service colon cancer and any incident of 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).  

In this case, the appellant contends that he developed colon 
cancer as a result of radiation treatment he received during 
service for testicular cancer.  The most probative evidence 
of record, however, does not support this theory of 
entitlement.  

As discussed in detail above, the record on appeal contains a 
January 2006 statement from the appellant's private 
gastroenterologist, Dr. Bowers, who noted that while it 
seemed possible that the appellant's in-service radiation 
treatment may have played some role in the subsequent 
initiation of carcinogenesis in his colon, he was unaware of 
any medical literature supporting this.  Similarly, at a VA 
medical examination in February 2006, a VA physician 
concluded that although it was possible that high dose 
radiation could cause damage leading to the development of 
DNA damage and mutations and ultimately abnormal cell types 
and cancerous lesions, it was impossible to determine whether 
the etiology of the appellant's colon cancer is in part due 
to the radiation treatment he had.  He indicated that he was 
unable to make such a determination without resorting to 
speculation.  

The Board has carefully considered these medical opinions but 
find them to be of limited probative value.  It is well 
established that medical opinions, such as the two discussed 
immediately above, that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  See e.g. McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (finding doctor's opinion that "it 
is possible" and "it is within the realm of medical 
possibility" too speculative to establish medical nexus); 
Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word 
"could not rule out" was too speculative to establish 
medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(medical opinion expressed only in terms such as "could have 
been" is not sufficient to reopen a claim of service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
"may have been having some symptoms of his multiple 
sclerosis for many years prior to the date of diagnosis" was 
insufficient to award service connection); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease was "too general and inconclusive" 
to support an award of service connection).  

In that regard, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2009).  Thus, the Board finds that the 
medical evidence discussed above does not provide a basis 
upon which to award service connection for colon cancer. 

On the other hand, the record on appeal also contains the 
opinion from the VA oncologist.  Like Dr. Bowers and the 
January 2006 VA medical examiner, the VA oncologist 
acknowledged the possibility that the appellant's colon 
adenocarcinoma was caused by in-service radiation exposure.  
Based on his review of the appellant's medical records and 
the available medical literature, however, he explained that 
it was less likely than not that the appellant's colon cancer 
was caused by or the result of his in-service radiation 
treatment.  Rather, he indicated that it was more likely that 
the appellant's colon cancer was due to his hereditary 
condition.  

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a medical professional, an oncologist, who has the 
specialized expertise necessary to opine on the complex 
matter at issue in this case.  In addition, the VA oncologist 
specifically addressed the appellant's contentions, based his 
opinion on a review of the claims folder, including the most 
pertinent evidence therein, and provided a very detailed 
rationale for his opinion, with citations to applicable 
evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of 
medical opinions).  

The Board has also considered the contentions of the 
appellant's representative, set forth in November 2006 
written arguments, to the effect that an unspecified Internet 
article supported the appellant's theory that radiation 
therapy could have weakened his colon, rendering him more 
susceptible to colon cancer.  An Internet article speaking in 
general terms, rather than to the facts specific to the 
appellant's case, however, does not discuss the question of 
etiology with the degree of certainty such that it is 
probative to the appellant's case.  Cf. Wallin v. West, 11 
Vet. App. 509, 514 (1998).  In any event, the record on 
appeal shows that a VA oncologist specifically considered 
this theory of entitlement, and concluded unequivocally that 
it could not be supported by any medical data.  Again, for 
the reasons discussed above, the Board has assigned great 
probative weight to the opinion of the VA oncologist and 
finds that it outweighs the unsupported lay theories of the 
appellant as well as general Internet articles.  

For these reasons, the Board finds that the most probative 
evidence shows that the appellant's colon cancer was not 
present during service or manifest to a compensable degree 
within the first post-service year, nor is it causally 
related to his active service or any incident therein, 
including radiation treatment for testicular cancer.  

The appellant has also argues that service connection on a 
secondary basis may be warranted.  He speculates that his 20+ 
year use of Ibuprofen for various service-connected 
disabilities weakened the lining of his intestines, causing 
ulcers and increasing his risk for medical problems, 
including cancer.  See e.g. June 2005 claim of service 
connection for colon cancer.  

As noted, in order for a claimant to prevail on the issue of 
entitlement to secondary service connection, the record must 
contain medical evidence establishing a connection between 
the service-connected disability and the current disability, 
either causally or by way of aggravation.  See e.g. Wallin v. 
West, 11 Vet. App. 509, 512 (1998); see also 38 C.F.R. § 
3.310(a).  In this regard, the record contains no such 
probative evidence.  Rather, the medical evidence of record 
indicates that there is no relationship between the 
appellant's colon cancer and his use of Ibuprofen or his 
ulcer disability.  

In that regard, in a February 2006 VA medical opinion, the 
examiner acknowledged the appellant's reported history of 
excessive Motrin use, but concluded that his colon cancer was 
not caused by weakening of the colon or was otherwise 
secondary to any service-connected ulcers or ulcer treatment.  
The VA oncologist reached a similar opinion.  Again, the 
oncologist considered the appellant's history of service-
connected ulcers, in part due to heavy NSAID use.  
Nonetheless, he concluded that the appellant's theory that 
his stomach ulcers moved to his colon was not based in 
medical fact.  He explained that the ulceration seen at the 
sites of the transverse colon was almost certainly entirely 
due to the adenocarcinoma itself; malignant transformation 
led to ulceration rather than the converse.  

Again, the Board finds that the oncologist's opinion is 
entitled to great probative weight for the reasons previously 
discussed.  Moreover, the Board observes that there is no 
probative evidence contradicting his conclusions.  Indeed, 
the only opinion which suggests a relationship between the 
appellant's colon cancer and any of his service-connected 
disabilities, either causally or by way of aggravation, is 
that of the appellant.  As the record does not establish that 
he possesses a recognized degree of medical knowledge, 
however, he lacks the competency to provide such an opinion.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

In summary, the Board finds that lacking any probative 
evidence of colon cancer in service or for many years 
thereafter, or of a link between the appellant's post-service 
colon cancer and his active service, any incident therein, or 
any service-connected disability, service connection for 
colon cancer is not warranted.  

In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
As the preponderance of the evidence is against the present 
claim, however, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Radiation damage to the pelvic bones

In March 2007, the appellant submitted several claims, 
including entitlement to service connection for radiation 
damage to the groin and pelvic bones.  He identified no 
specific evidence in support of his claim, but generally 
claimed "that is enough clinical data to support this 
condition as service-connected."  

In connection with his claim, the appellant was afforded a VA 
medical examination in August 2007.  The examiner noted the 
appellant's history of testicular cancer in 1975, with right 
orchiectomy and retroperitoneal lymph node dissection, with 
subsequent radiation therapy and chemotherapy.  She also 
noted that the appellant had reported a history of right 
sided groin pain since 1975.  The appellant claimed that he 
felt the pain in his bones, not in the muscle.  The examiner 
noted that the record indicated that the appellant had been 
on testosterone since 1985 to prevent osteoporosis.  She also 
noted that a recent CT scan of the pelvis had shown that no 
bony abnormalities were present with the exception of mild 
degenerative changes in the spine.  After examining the 
appellant and reviewing his claims folder, the examiner 
diagnosed the appellant as having radiation damage to the 
groin.  She explained that with surgery and radiation 
therapy, scar tissue as well as fibrosis could develop which 
would cause pain.  She noted that the appellant's CT scan, 
however, did not show any bony abnormality of the pelvis.  
She further noted that the appellant had been on hormone 
replacement therapy since 1985 so osteoporosis should not be 
an issue.  She indicated that she had consulted with 
radiation oncologists at the University of Utah and had been 
advised that long-term damage to the bones was not something 
seen from radiation therapy.  Therefore, the examiner 
concluded that although the appellant's right sided groin 
pain was most likely caused by or the result of previous 
surgical and radiation therapy for testicular cancer, there 
was no evidence of any bony abnormality caused by radiation 
therapy, surgical therapy, or chemotherapy.  

As set forth above, in light of the examiner's opinion, the 
RO has awarded service connection for post-surgical 
peritoneal adhesions and his symptoms of groin pain have been 
taken into account in assigning the 30 percent rating for 
chronic pancreatic insufficiency.  See August 2008 rating 
decision.  The RO continued the denial of service connection 
for radiation damage to the pelvic bones, finding that the 
record on appeal contained no evidence of any bony 
abnormality of the pelvis.

The appellant has responded that service connection is 
warranted for damage to his pelvic bones as all of his 
doctors had advised him that during his surgery for 
testicular cancer, "they scrapped [sic] the bones to remove 
the flesh that could contain cancer cells."  He indicated 
that since that time, he had experienced groin pain.  

After considering the appellant's contentions in light of the 
evidence of record, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for radiation damage to the pelvic bones.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

In this case, the Board has carefully reviewed the voluminous 
record, but finds no probative evidence that the appellant 
currently exhibits any radiation damage to his pelvic bones 
or any other bony abnormality of the pelvis.  The Board has 
considered the appellant's contentions to the effect that 
service connection is warranted as he has experienced pain in 
his groin area since in-service surgery for testicular 
cancer.  The Board reminds the appellant that service 
connection is currently in effect for post-surgical 
peritoneal adhesions and his symptoms of groin pain have been 
taken into account in assigning the 30 percent rating for 
chronic pancreatic insufficiency disability.  See August 2008 
rating decision.  There is absolutely no probative evidence, 
however, of any current radiation damage to his pelvic bones.  
Indeed, in August 2007, a VA medical examiner concluded that 
the appellant did not currently exhibit any bony abnormality 
of the pelvis, including as a result of radiation exposure.  
Although the appellant is competent to describe his symptoms 
of groin pain, because the record does not establish that he 
possesses a recognized degree of medical knowledge, he lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education, such as 
a diagnosis of a bony pelvic abnormality.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In any event, the Board assigns far more probative weight to 
the findings of the August 2007 VA examiner, discussed above.  
The Board finds that this medical evidence is persuasive and 
assigns it great probative weight.  This medical opinion was 
rendered by a qualified medical professional and was based on 
a review of the appellant's claims folders, as well as a 
physical evaluation of the appellant.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999); Black v. Brown, 10 Vet. App. 279, 
284 (1997).  The examiner provided a rationale for her 
conclusions, including citations to pertinent evidence in the 
claims folder, such as a CT scan of the pelvis.  She also 
noted that she had consulted with radiation oncologists who 
had advised her that long-term damage to the bones was not 
something seen from radiation therapy.  Moreover, the Board 
notes that there does not appear to be any conflicting 
medical evidence in the entire record on appeal of similar or 
greater probative weight showing that the appellant has been 
diagnosed as having radiation damage to his pelvic bones, or 
any other bony abnormality of the pelvis.  Indeed, the 
appellant has not specifically argued otherwise, nor has he 
provided any medical evidence of a current diagnosis of a 
bony abnormality of the pelvis, despite being given the 
opportunity to do so.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for radiation damage to the pelvic bones.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for colon cancer is denied.

Entitlement to service connection for radiation damage to the 
pelvic bones is denied.






REMAND

Radiation damage to the small intestines (also claimed as 
radiation damage to the small bowel)

The appellant seeks service connection for radiation damage 
to his small intestines.  He claims that as a result of 
radiation treatment he received during service for testicular 
cancer, he sustained damage to his small intestines which has 
resulted in uncontrollable diarrhea and steatorrhea.  

As set forth above, service connection is already in effect 
for diarrhea and steatorrhea.  These symptoms have been 
considered in assigning the 30 percent rating for chronic 
pancreatic insufficiency with post-surgical peritoneal 
adhesions, B12 deficiency, diarrhea, steatorrhea, and GERD.  
VA's Rating Schedule prohibits evaluating the same 
manifestations under different diagnostic codes.  38 C.F.R. 
§ 4.14 (2009); see also 38 C.F.R. §§ 4.113, 4.114 (2009).  

Nonetheless, the record on appeal is unclear whether the 
appellant currently exhibits any additional disabling 
manifestations of radiation damage to his small intestines.  
In that regard, the Board notes that July 2005 surgical 
records corresponding to the appellant's treatment for colon 
cancer note that the appellant's terminal ileum was white and 
thickened, consistent with previous radiation injury.  Given 
the apparent complexity of this case, the Board finds that 
additional evidentiary development is necessary to address 
unresolved medical questions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (when medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Raynaud's syndrome

The appellant also seeks service connection for Raynaud's 
syndrome.  He argues that he developed Raynaud's syndrome as 
a result of being administered the chemotherapy drug 
Bleomycin for treatment of testicular cancer.  

A review of the record indicates that in August 2007, the 
appellant underwent VA medical examination in connection with 
his claim.  Unfortunately, the examiner's conclusions 
regarding the etiology of the appellant's Raynaud's syndrome 
are unclear.  In that regard, the examiner appeared to 
conclude that it was less likely than not that the 
appellant's Raynaud's syndrome was caused by his in-service 
chemotherapy.  It is unclear, however, whether his Raynaud's 
syndrome may be causally related to his service-connected 
diabetes mellitus.  Based on the record in this case, the 
Board concludes that another VA medical examination is 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2007).

Entitlement to an effective date earlier than November 13, 
2006, for the award of a 30 percent rating for chronic 
pancreatic insufficiency with post-surgical peritoneal 
adhesions, B12 deficiency, diarrhea, steatorrhea, and GERD

Entitlement to a rating in excess of 10 percent for ulcers  

As set forth above, in an August 2008 rating decision, the RO 
increased the rating for the appellant's service connected 
pancreatic insufficiency disability to 30 percent, effective 
November 13, 2006, pursuant to 38 C.F.R. § 4.114, Diagnostic 
Codes 7346-7347.  In October 2008, the appellant disagreed 
with the effective date assigned by the RO for the 30 percent 
rating.  The record currently before the Board on appeal 
contains no information that the RO has issued a Statement of 
the Case addressing this issue.  

Inextricably intertwined with the matter discussed 
immediately above is the appellant's claim for a rating in 
excess of 10 percent for service-connected ulcers.  The RO 
has evaluated his disability as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305.  

In that regard, VA's Rating Schedule provides that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  38 C.F.R. § 4.113 (2009).  

For that reason, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2009).  

Given the state of the record before the Board, additional 
action and clarification by the RO is necessary prior to 
further appellate consideration.  

First, although the appellant was afforded a VA medical 
examination in November 2005, the Board finds that the record 
provides an insufficient basis upon which to adjudicate the 
claims.  See e.g. Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that VA medical examination reports must provide 
sufficient reference to the pertinent schedular criteria).  
Under these circumstances, an additional examination is 
necessary.  

Additionally, given the procedural state of this case, the RO 
must consider assigning a single evaluation under the 
diagnostic code reflecting the appellant's predominant 
gastrointestinal disability picture in accordance with 
38 C.F.R. §§ 4.113, 4.114, and the impact such would have on 
the effective date assigned.  The RO must also consider 
whether any distinct service-connected symptomatology merits 
a separate disability rating.  Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).

Chronic lymphedema of the right thigh 

The appellant's service-connected chronic lymphedema of the 
right thigh is currently rated as 10 percent disabling by 
analogy under 38 C.F.R. § 4.104, Diagnostic Code 7121, the 
diagnostic code for rating for post-phlebitic syndrome of any 
etiology.  

Under Diagnostic Code 7121, a 10 percent rating is assigned 
when there is intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is assigned when 
there is persistent edema, incompletely relieved by elevation 
of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned for 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent rating is 
warranted for persistent edema or subcutaneous eczema, and 
persistent ulceration.  A 100 percent rating is assigned 
where there is present massive board-like edema with constant 
pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(2009).

In this appeal, the appellant argues that he is entitled to 
an increased rating for his service-connected chronic 
lymphedema of the right thigh.  He claims that he is 
"serious problems with my right foot swelling and causing 
extreme pain by stretching and damaging my ligaments on the 
top part of my foot."  See October 2005 claim.  

After reviewing the evidence of record, the Board finds that 
additional evidentiary development is necessary prior to 
further appellate consideration.  Although the appellant was 
afforded a VA medical examination in November 2005, the Board 
finds that the record is unclear as to the nature and 
etiology of the appellant's right lower extremity complaints, 
including what portion, if any, of his claimed symptomatology 
is secondary to his service-connected chronic lymphedema.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the 
Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so).  For these reasons, a VA 
medical examination is necessary.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (VA must provide a medical examination 
when there is competent evidence of a current disability and 
an indication that the disability may be associated with 
another service-connected disability).

Additionally, the record on appeal appears to be incomplete.  
During the course of this appeal, the appellant has claimed 
that he sought or is seeking to receive treatment from 
various unnamed specialists in connection with his right 
lower extremity complaints.  For example, in his October 2005 
claim, the appellant reported that he had been "seeing a 
private specialist (Podiatrist)" in connection with his 
right foot symptoms.  In a November 2006 statement, the 
appellant claimed that he was "setting up an appointment 
with a civilian clinic to get their professional opinion" 
regarding his claimed "severe circulation problems caused by 
the lymphedema."  

It does not appear that records from these providers have 
been associated with the record on appeal, nor has the 
appellant provided the necessary information to allow VA to 
obtain those records.  The appellant is advised that it is 
his responsibility to submit or specifically identify records 
of treatment in support of his claim.  See 38 U.S.C.A. § 
5107(a) (West 2002); see also 38 C.F.R. § 3.159(c) (providing 
that it is the claimant's responsibility to provide enough 
information to identify and locate private medical records, 
including the custodian holding the records, the condition 
for which treatment was provided, and the time frame covered 
by the records).  

The Board also notes that it appears that the appellant 
receives regular medical treatment at the Salt Lake City VA 
Medical Center (MC).  The most recent records from that 
facility are dated in April 2007.  More recent treatment 
records should be requested on remand.  See 38 C.F.R. § 3.159 
(c)(2) (VA is required to obtain relevant records from a 
Federal department or agency).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Salt Lake 
City VAMC and obtain treatment records 
pertaining to the appellant for the 
period from April 2007 to the present.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining whether he currently exhibits 
any disabling radiation damage to the 
small intestines.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that the appellant 
currently exhibits any damage to the 
small intestines as a result of his in-
service radiation treatment for 
testicular damage.  If so, the examiner 
should be asked to delineate all 
associated symptomatology produced by 
such damage and comment on the severity 
of such symptomatology.

3.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the etiology of his Raynaud's 
syndrome.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the whether it is at 
least as likely as not that the 
appellant's Raynaud's syndrome had its 
inception during active service or is 
otherwise causally related to his active 
service or any incident therein, 
including chemotherapy for testicular 
cancer.  The examiner should also provide 
an opinion, with supporting rationale, as 
to whether it is at least as likely as 
not that the appellant's current 
Raynaud's syndrome is causally related to 
or aggravated by any service-connected 
disability, including diabetes mellitus.  

4.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the nature and severity of his 
service-connected gastrointestinal 
disabilities, currently identified as 
ulcers, chronic pancreatic insufficiency 
with post-surgical peritoneal adhesions, 
B12 deficiency, diarrhea, steatorrhea, 
and GERD.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  The 
examiner should be asked to specifically 
delineate all gastrointestinal 
symptomatology evident on examination and 
comment on the frequency and severity of 
those symptoms.  The examiner should be 
asked to comment on the presence of any 
abdominal pain, anemia, weight loss, 
recurrent incapacitating episodes, 
periodic vomiting, recurrent hematemesis 
or melena.  A complete rationale for any 
opinions expressed must be provided.  

5.  The appellant should be afforded a VA 
medical examination for the purposes of 
clarifying the nature and severity of his 
service-connected chronic lymphedema of 
the right thigh.  The claims folder must 
be provided to the examiner for review in 
connection with the examination.  The 
examiner should be asked to specifically 
delineate all right lower extremity 
symptomatology evident on examination and 
indicate which symptoms are part and 
parcel of the service-connected chronic 
lymphedema of the right thigh and which 
are associated with nonservice-connected 
causes.  The examiner should also be 
asked to comment on the severity of the 
appellant's service-connected chronic 
lymphedema of the right thigh, to include 
specifically indicating whether the 
appellant's disability is manifested by 
persistent edema of the left leg and 
whether such edema is relieved by 
elevation of the extremity or compression 
hosiery.  The examiner should also 
comment on the presence or absence of 
stasis pigmentation, eczema, ulceration, 
or subcutaneous induration and the extent 
and/or frequency of such manifestations.  
A complete rationale for any opinions 
expressed must be provided.  

6.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims, considering all the evidence of 
record.  In readjudicating the 
appellant's claim for an increased rating 
for ulcers and an earlier effective date 
for the award of a 30 percent disability 
rating for chronic pancreatic 
insufficiency with post-surgical 
peritoneal adhesions, B12 deficiency, 
diarrhea, steatorrhea, and GERD, the RO 
must specifically document consideration 
of whether all manifestations are 
appropriately rated.  See 38 C.F.R. § 
4.14, 4.113, 4.114 (2009); Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  If 
the appellant's claims remain denied, he 
and his representative should be provided 
with a Statement of the Case and/or 
Supplemental Statement of the Case as 
appropriate and an opportunity to 
respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


